Title: To Thomas Jefferson from Thomas Kennedy, 26 August 1803
From: Kennedy, Thomas
To: Jefferson, Thomas


          
            Respected Citizen, 
            Williams Port. MarylandAugt. 26th. 1803
          
          Without ceremony, I have made free enough to address you on a subject of a private nature.—
          On returning from Cumberland a few days ago, I found (my wife’s brother) Francis Thomas considerably alarmed about some reports that he was informed were circulating in George Town respecting his leaving the Naval service, he told me that he had wrote to you stating his case and requesting a pardon; No answer having yet been received is the reason why I have wrote to you now, on the same subject.—
          He left the United States Frigate in the month of November 1800.—He was then quite a youth, indeed he is so now, and it is my sincere opinion, that he was not aware of the guilt attached to the action, and further that it was not a voluntary act of his, but done at the request of a female relative, who had considered herself ill used, and ignorant of the danger to which she was exposing him, wished him to come and assist in seeing justice done to her.—The Bounty or money he had received I understand was returned, and a receipt obtained for the same by some friend in Philadelphia
          He had been as it were for many years without a guardian, his father William Thomas & his only brother Samuel, went from Frederick County Maryland, about the year 1791 with a cargo of goods to the Western Country, Shortly after Samuel and a Mr Swearingen were killed by the Indians on the Ohio river, on their way to Natchez where his father had settled.—In 1795 or 1796 his father sailed from thence for Baltimore, in order to remove his family to that Country but he—the crew—the vessel and Cargo were lost near the Island of Cuba.—
          
          These facts were never fully ascertained till after Francis had left the Frigate, and gone to Natchez in quest of his father and brother, but—they were—No more. he resided some time there and at New Orleans, Dr. James Speed was one of his most intimate friends there; he went afterwards to Georgia and sailed in a vessel belonging to Mr Wall of Savannah—I wrote to him to come here and live with me; himself and two sisters who are affectionately attached to him are all that remain of his family, we had all promised ourselves much pleasure on his arrival here last June, and we have experienced the pleasures of family friendship, which were heightened by the thoughts—that from a rambling boy, he had become a steady—active young man.—
          He is naturally possessed of a brave—a generous disposition, of a hardy Constitution a strong manly form, and should real danger require his assistance, there is none I beleive will sooner fly to the aid of his Country; He has in one respect acted Wrong—he confesses it—is sorry for his misconduct, and were it
          now to do, would sooner die.—To 
          you Sir, he looks as to a father for 
          Forgiveness.—Grant his request,—
          You will thus render him happy and comfort us all—America I trust will not suffer by the act.—
          Francis is now under my direction, we shall all be anxious till his fate is known, You will therefore be kind enough to inform us of your determination V. Mail, so soon as matters of more importance will allow.—
          Accept the sincere regard of
          
            
              Tho. Kennedy
            
          
        